Exhibit 10.1
ATM VAULT CASH
PURCHASE AGREEMENT
     This ATM VAULT CASH PURCHASE AGREEMENT (this “Agreement”) is entered into
by and among U.S. BANK NATIONAL ASSOCIATION, doing business as ELAN FINANCIAL
SERVICES, with offices located at 1255 Corporate Drive, Irving, TX 75038
(“Buyer”), TRM INVENTORY FUNDING TRUST, with its principal office located at
Wilmington Trust Company, 1100 North Market Street, Wilmington, Delaware 19890
(“Seller”), TRM ATM CORPORATION, with its principal office located at 1101 Kings
Highway, Suite G100, Cherry Hill, NJ 08034 (“Customer”), DZ BANK AG, DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM MAIN, with offices located at 609 Fifth
Avenue, New York, New York 10017 (“Agent”), and U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as collateral agent under the Loan and
Servicing Agreement (as defined below) (in such capacity, “Collateral Agent”),
each referred to herein as a “Party” and collectively referred to herein as
“Parties.” This Agreement shall become effective on November 3, 2008 (“Effective
Date”).
RECITALS
     WHEREAS, Customer previously entered into an agreement with Seller whereby
Seller provides cash to Customer’s automated teller machines (the “ATM Cash
Agreement”);
     WHEREAS, in order to facilitate Seller’s provision of cash to Customer
pursuant to the ATM Cash Agreement, Seller entered into that certain Loan and
Servicing Agreement, dated as of March 17, 2000, by and among Seller, Customer,
Agent, Autobahn Funding Company LLC, GSS Holdings, Inc., Collateral Agent (as
successor to KeyBank National Association) and Wilmington Trust Company, not in
its individual capacity, but solely as owner trustee (in such capacity, “Owner
Trustee”) (as amended through the date hereof, the “Loan and Servicing
Agreement”), pursuant to which Seller granted a first priority perfected
security interest (the “Security Interest”) in the cash provided by Seller to
Customer’s automated teller machines to the secured parties thereunder (the
“Secured Parties”);
     WHEREAS, Customer has entered into a Cash Provisioning Agreement (the “Cash
Provisioning Agreement”) with Buyer pursuant to which Buyer will provide cash
for Customer’s automated teller machines in place of Seller;
     WHEREAS, Seller wishes to sell the cash in the ATMs (as defined below) to
Buyer and Buyer is willing to purchase such cash and provide the same for use by
Customer;
     WHEREAS, the Parties to this Agreement desire to set forth the terms of the
purchase of cash by Buyer and the responsibilities of the Parties with respect
thereto;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the Parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT
ARTICLE I — DEFINITIONS
     For purposes of this Agreement only, the following terms shall have the
meanings set forth below.

  1.1   “Agent Letter of Credit” means the irrevocable letter of credit issued
by Letter of Credit Bank on behalf of Customer and in favor of Collateral Agent
for the benefit of the Secured Parties.     1.2   “Agent Letter of Credit
Instruction Letter” means a letter executed by Agent instructing Collateral
Agent to execute the Agent Letter of Credit Cancellation Notice and to deliver
the Agent Letter of Credit and the Agent Letter of Credit Cancellation Notice to
Letter of Credit Bank upon verbal authorization from Agent.     1.3   “Agent
Letter of Credit Cancellation Notice” means a letter executed by Collateral
Agent authorizing Letter of Credit Bank to cancel the Agent Letter of Credit.  
  1.4   “ATM” means the automated teller machines that are listed on Exhibit A
hereto.     1.5   “ATM Balancing” means the process of Seller or Buyer, as the
case may be, reconciling certain manual and/or electronic reports from a Courier
reflecting transaction activity at an ATM with the calculated balance of Cash,
as determined by Seller or Buyer, respectively.     1.6   “ATM Cash Balance” has
the meaning ascribed to it in Section 2.1.     1.7   “Business Day” means each
day that the Federal Reserve Bank is open for business.     1.8   “Buyer Letter
of Credit” means an irrevocable stand-by letter of credit issued by Letter of
Credit Bank on behalf of Customer and in favor of Buyer for two million U.S.
Dollars ($2,000,000.00), in the form attached hereto as Exhibit B.     1.9  
“Cardholder Adjustments” means the adjustment made, if any, to a cardholder’s
account with a financial institution or the denial of an adjustment, in either
case resulting from the research of and confirmation or denial of a cardholder’s
claim of an alleged error in dispensing Cash or a failure to dispense Cash at an
ATM.     1.10   “Cash” means the currency placed within an ATM.     1.11  
“Certificate of Release” means a certificate executed by Collateral Agent, on
behalf of the Secured Parties, acknowledging the release of the Cash located in
the ATMs from the Security Interest effective upon consummation of the Purchase
Transaction (i.e., delivery of the Purchase Price to the Seller Account

 



--------------------------------------------------------------------------------



 



      through same day internal U.S. Bank transfer of immediately available
funds from the Collateral Agent Account)

  1.12   “Collateral Agent Account” means the following account at U.S. Bank:  
      US Bank NA
ABA:  xxxxxxxxx
DDA:  xxxxxxxxxxxx
REF:   xxxxxxxxxxxxx     1.13   “Cut-Off Date” means November 3, 2008.     1.14
  “Cut-Off Time” means the Economic Effect Time for each ATM on the Cut-Off
Date.     1.15   “Converted ATM” means any ATM that has had its first
post-Cut-Off Date ATM Balancing.     1.16   “Courier” means an armored courier
service engaged by Customer for the staging and replenishing of Cash at the
ATMs.     1.17   “Economic Effect Time” means the end of day cut-off time
specified for each ATM by the Processor.     1.18   “Letter of Credit Bank”
means Wells Fargo Bank, N.A.     1.19   “Processing Transfer Time” means the
Economic Effect Time on the Purchase Date.     1.20   “Processor” means an ATM
processor engaged by Seller or Buyer for processing transactions of Cash at the
ATMs, which processor shall be First Data Corporation or eFunds, as applicable.
    1.21   “Purchase Date” means November 5, 2008.     1.22   “Purchase Price”
means 100% of the ATM Cash Balance notified to the Parties pursuant to
Section 2.1.     1.23   “Release Payment” means an amount specified in that
certain Termination Agreement, dated as of the Purchase Date, among the parties
to the Loan and Servicing Agreement, which includes all amounts owing by Seller
and Customer under the Loan and Servicing Agreement.     1.24   “Regulation E”
means the regulation implementing the Electronic Funds Transfer Act, 15 U.S.C.
1693 et seq., adopted by the Board of Governors of the Federal Reserve System
(12 CFR Part 205), as amended through the Cut-Off Date.

 



--------------------------------------------------------------------------------



 



  1.25   “Seller Account” means the following account at Collateral Agent, in
the State of California and in the name of U.S. Bank National Association for
the benefit of the Secured Parties:         US Bank NA
ABA: xxxxxxxxx
DDA: xxxxxxxxxxxx
REF:  xxxxxxxxxx

ARTICLE II — CONDITIONS PRECEDENT TO PURCHASE
     Each of the following shall be a condition precedent (a “Condition
Precedent”) to the obligations of the Buyer and Seller under Section 3.1:

  2.1   By 3:00 p.m. pacific standard time on the day immediately preceding the
Purchase Date, Customer shall provide to the Parties a report which details the
Cash balance in each ATM on the Cut-Off Date (the aggregate of such Cash
balances, the “ATM Cash Balance”). This report (the “Terminal Cash Balance
Report”) will include the following for each ATM:

  a)   ATM TID number     b)   ATM name     c)   ATM address     d)   Date and
(if available) time of the last Cash replenishment by Courier     e)   Courier
providing service to the terminal, including Courier branch     f)   Date of the
last ATM Balancing     g)   Amount of Cash dispensed during the period from the
last Cash replenishment until the Cut-Off Date     h)   Cash balance on the
Cut-Off Date

  2.2   On or prior to the Purchase Date, Customer shall have delivered, or
caused to be delivered to Buyer and Agent evidence satisfactory to Buyer and
Agent, each in its sole discretion of:

  a)   The transfer of processing services with respect to the ATMs to provide
for remittance to Buyer of all payments due to the owner of the Cash on deposit
in such ATMs after the Processing Transfer Time;     b)   The transfer of the
ATMs from agreements for the provision of cash transportation and other
maintenance services for the benefit of Customer and Seller to agreements for
the provision of cash transportation and other

 



--------------------------------------------------------------------------------



 



      maintenance services for the benefit of Customer and Buyer after the
Processing Transfer Time;

  c)   Processor’s receipt and implementation of settlement instructions to be
applied with respect to each ATM after the Processing Transfer Time; and     d)
  Settlement account information for each ATM to be applied after the Processing
Transfer Time.

  2.3   On the Business Day prior to the Purchase Date, Agent shall have
(a) received confirmation in form and substance satisfactory to Agent in its
sole discretion that Seller and/or Customer has deposited into the Seller
Account an amount equal to the difference between the Release Payment and the
Purchase Price and (b) upon receipt of such confirmation, provided notification
(via e-mail) to Buyer that it is in receipt of such funds.     2.4   Prior to
the Purchase Date, Collateral Agent shall have provided notification (via
e-mail) to the other Parties of (a) its receipt of the Agent Letter of Credit
Instruction Letter from Agent and (b) possession of the Agent Letter of Credit
and the Agent Letter of Credit Cancellation Notice by a representative of
Collateral Agent located in Portland, Oregon.     2.5   By 12:00 noon central
standard time on the Purchase Date, Agent shall have received confirmation from
Collateral Agent in form and substance satisfactory to Agent in its sole
discretion that Buyer has delivered the Purchase Price to the Collateral Agent
Account through same day internal U.S. Bank transfer of immediately available
funds.

ARTICLE III — PURCHASE DATE PAYMENT PROCEDURES

  3.1   Upon satisfaction of all Conditions Precedent, Seller shall sell, assign
and transfer the Cash in the ATMs to Buyer and Buyer shall purchase the Cash in
the ATMs from Seller as follows:         The Parties shall join in a conference
call during which Agent shall instruct Collateral Agent to deliver the Agent
Letter of Credit and the Agent Letter of Credit Cancellation Notice to Letter of
Credit Bank and the Certificate of Release to Buyer, whereupon, simultaneously,
Collateral Agent shall (a) cause its representative in Portland, Oregon to
deliver the Agent Letter of Credit and the Agent Letter of Credit Cancellation
Notice to Letter of Credit Bank’s representative at the same location in return
for receipt by Buyer’s representative at the same location of the Buyer Letter
of Credit from such representative of Letter of Credit Bank, (b) deliver the
Certificate of Release to Buyer via e-mail and (c) deliver the Purchase Price to
the Seller Account through same day internal U.S. Bank transfer of immediately
available funds from the Collateral Agent Account, after which, all Cash in the
ATMs shall automatically become Buyer’s sole and exclusive property (the
“Purchase Transaction”).

 



--------------------------------------------------------------------------------



 



ARTICLE IV — POST PURCHASE DATE REPORTING

  4.1   As soon as commercially practicable after the Purchase Date, but no
later than thirty-five (35) days thereafter, Buyer will effect a swap of all
Cash in each ATM to allow for a reconciliation of the aggregate amount of actual
Cash in the ATMs at the Cut-Off Time as reported by Courier (the “Actual Cash
Balance”) with the ATM Cash Balance. Promptly upon receipt of any report from
Courier with respect to the amount of actual Cash in any ATM at the Cut-Off Time
(or from which information with respect to such amount can be derived), but no
later than five (5) Business Days thereafter, Buyer will deliver a copy of such
report to Customer. Buyer will provide Customer with a report reflecting the
reconciliation results (the “Reconciliation Report”) as soon as commercially
practicable after the Cut-Off Date, but no later than forty-five (45) days
thereafter and will notify Customer of any suspected discrepancies between the
Actual Cash Balance and the ATM Cash Balance within five (5) Business Days of
Buyer’s receipt of ATM Balancing information.

ARTICLE V — POST PURCHASE DATE SETTLEMENT PROCEDURES

  5.1   Within ten (10) Business Days after the date Buyer provides Customer
with the Reconciliation Report, (a) Buyer shall pay to Customer, by wire
transfer of immediately available funds to an account designated by Customer,
the amount, if any, by which the Actual Cash Balance exceeds the ATM Cash
Balance (an “Overage”) and (b) Customer shall pay to Buyer, by wire transfer of
immediately available funds to an account designated by Buyer, (i) the amount,
if any, by which the ATM Cash Balance exceeds the Actual Cash Balance (a
“Shortage”) and (ii) an amount equal to all payments received by Customer from
the Processor with respect to the ATMs for the period beginning at the Cut-Off
Time and ending at the Processing Transfer Time.

ARTICLE VI — REPLENISHMENT; CARDHOLDER ADJUSTMENTS; LOSS CLAIMS

  6.1   After the Processing Transfer Time, all instructions to Couriers
regarding replenishment activities at the ATMs shall be the responsibility of
Customer and Buyer, in accordance with the terms of the Cash Provisioning
Agreement.     6.2   Customer shall be responsible for the research,
reconciliation and payment, if applicable, of all Cardholder Adjustments and/or
other claims made pursuant to Regulation E for all transactions performed at all
ATMs.     6.3   Each of Buyer and Customer will cooperate in good faith with the
other to facilitate the research and resolution of Cardholder Adjustments and
Regulation E claims.

ARTICLE VII — REPRESENTATIONS AND WARRANTIES
     As of the Purchase Date, each of Buyer, Seller and Customer hereby
represents and warrants to the other Parties as follows:

 



--------------------------------------------------------------------------------



 



  7.1   It is a limited liability company, trust or corporation, as applicable,
validly existing and in good standing under the laws of its jurisdiction of
formation.     7.2   The execution, delivery and performance by it of this
Agreement (a) are within its organizational powers, (b) have been duly
authorized by all necessary action, (c) require no action by or in respect of,
or filing with, any governmental body or official thereof and (d) do not
contravene or constitute a default under (1) its certificate of formation or
declaration of trust, as applicable, (2) its limited liability company agreement
or trust agreement, as applicable, (3) any law, statute or government rule or
regulation applicable to it, (4) any contractual restriction binding on or
affecting it or its property, including the Loan and Servicing Agreement, or (5)
any order, writ, judgment, award, injunction, decree or other instrument binding
on or affecting it or its property.     7.3   This Agreement has been duly
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting creditors’ rights generally and to general principles of equity
regardless of whether enforcement is sought in a proceeding in equity or at law.

ARTICLE VIII — TERM AND TERMINATION

  8.1   Any Party may terminate this Agreement if any other Party is in breach
of its material obligations under this Agreement and fails to cure such breach
within five (5) Business Days after notice of such breach.     8.2   This
Agreement may be terminated by the mutual agreement in writing of the Parties.  
  8.3   The termination of this Agreement shall not affect the rights and
obligations of the Parties which have accrued prior to such termination.

ARTICLE IX — LETTER OF CREDIT

  9.1   On and after the Purchase Date, Customer shall maintain for the benefit
of Buyer the Buyer Letter of Credit, the amount of which shall be inclusive of
the eight hundred thousand U.S. Dollars ($800,000.00) previously agreed to be
provided to Buyer under the Cash Provisioning Agreement. Buyer may draw on the
Buyer Letter of Credit for a period of sixty (60) days after the Purchase Date
for the purpose of securing any Shortage resulting from this Agreement, or as
stated in Section 9.2 below. After the expiration of the sixty (60) day period,
Customer may reduce the Buyer Letter of Credit down to eight hundred thousand
U.S. Dollars ($800,000.00) which may be drawn upon by Buyer consistent with the
terms of the Cash Provisioning Agreement. Customer agrees to immediately notify
Buyer upon expiration or termination of the Buyer Letter of Credit.

 



--------------------------------------------------------------------------------



 



  9.2   In addition to the rights specified above, Buyer, at its option, may
draw (in one (1) or more draws) up to the full amount remaining undrawn on the
Buyer Letter of Credit upon the occurrence of any one (1) or more of the
following events: (a) commencement, whether by or against Customer, of any
bankruptcy, reorganization, debt arrangement or other proceeding under any
bankruptcy, reorganization, debt arrangement or other proceeding under any
bankruptcy or insolvency law; (b) notification of termination of this Agreement
by either party; or (c) any failure by Customer to pay when due any obligation
hereunder. In addition, Buyer may draw upon the Buyer Letter of Credit pursuant
to any other condition for draw provided in the Buyer Letter of Credit or to pay
other obligations of Customer to Buyer. No failure to draw, or delay in making a
draw, on the Buyer Letter of Credit shall impair Buyer’s right to draw thereon
at a later time.     9.3   Customer acknowledges that it has no interest in any
proceeds of any draw on the Buyer Letter of Credit and that, upon any draw on
the Buyer Letter of Credit, Buyer shall be entitled to hold the proceeds thereof
for payment of the obligations under this Agreement and any other obligations of
Customer to Buyer, and to apply such proceeds in payment thereof as and when
Buyer deems appropriate. Buyer shall have no obligation to remit to any person
or entity any excess proceeds of any draw on the Buyer Letter of Credit until
this Agreement has terminated and all obligations hereunder and other
obligations of Customer to Buyer have been paid in full. In the event of any
dispute between Customer and the Letter of Credit Bank of the Buyer Letter of
Credit or any subrogee thereof, or any other person or entity with respect to
entitlement to any excess proceeds of the Buyer Letter of Credit, Buyer may
retain all such proceeds until final resolution of such dispute by a court of
competent jurisdiction, subject to Buyer’s right to retain and apply proceeds in
payment of the obligations hereunder and other obligations of Customer to Buyer.

ARTICLE X — GENERAL PROVISIONS

  10.1   All notices and other communications under this Agreement to any Party
shall be in writing and shall be delivered personally or by overnight mail, or
mailed by registered mail, return receipt requested, to such Party at the
following address (or to such other address as such Party may have specified by
notice given to the other Parties pursuant to this provision):

If to Buyer, to:
Elan Financial Services
2751 Shepard Rd. EP-MN-BB1P
St. Paul, MN 55116
Attention: Steve Gernes
E-mail: STEVEN.GERNES@usbank.com
With a copy to:

 



--------------------------------------------------------------------------------



 



U.S. Bancorp Legal Department
U.S. Bancorp Center
800 Nicollet Mall
21st Floor
Minneapolis, MN 55402
Attention: Corporate Counsel, Transaction Services
If to Seller, to:
TRM Inventory Funding Trust
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890-1605
Facsimile No.: (302) 651-4140
Attention: Corporate Capital Markets
E-mail: mikeoller@wilmingtontrust.com
With a copy to Customer
If to Customer, to:
TRM ATM Corporation
1101 Kings Highway, Suite G100
Cherry Hill, NJ 08034
Facsimile No.: (503) 251-5473
Attention: Controller
E-mail: mikedolan@trm.com
If to Agent, to:
DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main
609 5th Avenue, 7th Floor
New York, New York 10017
Attention: Christian Haesslein
Facsimile No.: (212) 745-1651
E-mail: Christian.Haesslein@dzbank.de
If to Collateral Agent, to:
U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN 55107
Attention: Toby Robillard, Vice President
Phone: (651) 495-3855
Fax: (866) 831-7910
Email: toby.robillard@usbank.com

 



--------------------------------------------------------------------------------



 



      Each of the Parties may, by notice given as provided herein, change its
address for all subsequent notices.     10.2   No Party may assign any of its
rights or obligations under this Agreement without the written consent of all of
the other Parties. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns.     10.3  
Neither this Agreement nor any provision hereof may be amended, modified,
waived, discharged or terminated orally, except by an instrument in writing duly
signed by or on behalf of the Parties hereto. The headings of this Agreement are
for convenience of reference only and shall not define or limit the provisions
hereof. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.     10.4   In case at any time any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as may be reasonably requested by
another Party, at the sole cost and expense of the requesting Party.     10.5  
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made in and wholly performed in
such state. The Parties hereby irrevocably submit to the nonexclusive
jurisdiction of any court of the State of New York or the United States of
America sitting in the City of New York, New York, in any action or proceeding
arising out of or relating to this Agreement, and the Parties hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in any such court. The Parties hereby irrevocably waive, to the
fullest extent they may effectively do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding. The Parties agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The Parties hereby waive any right to a trial by a jury and
agree that any action shall be heard and decided by a judge without a jury.    
10.6   In the event of any dispute between the Parties arising out of this
Agreement, the prevailing Party shall be entitled to recover its reasonable
attorneys’ fees resulting from such proceedings (including appellate and
bankruptcy proceedings) in addition to any other relief awarded.     10.7  
Except as otherwise provided herein, the Parties each agree that all information
communicated to it by another Party relating to this Agreement, whether before
the Effective Date or during the term of this Agreement, shall be received in
strict confidence and shall be used only for the purpose of this Agreement.
Notwithstanding the foregoing, the receiving Party shall not be prohibited from

 



--------------------------------------------------------------------------------



 



      disclosing any such information (i) which is or becomes generally
available to the public through no fault of the receiving Party, (ii) which was
within the receiving Party’s possession on a non-confidential basis prior to its
disclosure by the disclosing Party or is independently developed by the
receiving Party, (iii) which the receiving Party is required to disclose by law
or judicial order, provided that the receiving Party shall promptly notify the
disclosing Party of such requirement, to the extent legally permissible, so that
the disclosing Party may seek an appropriate protective order or otherwise seek
to protect the confidentiality of such information, (iv) to its examiners,
accountants, auditors or attorneys, or (v) which was disclosed to the receiving
Party without restriction on disclosure by a third party who has the lawful
right to make such disclosure.     10.8   Notwithstanding anything to the
contrary in this Agreement, for so long as Seller is required to perform a
service that relates to Cash sold to Buyer hereunder, the processing of
Regulation E, or any other matter related to the sale of Cash to Buyer
hereunder, Customer will continue to pay Seller for services rendered.     10.9
  Unless otherwise specified herein, all times described herein shall be Eastern
Time, either Daylight or Standard, whichever is in effect upon the Effective
Date of this Agreement.     10.10   Where the character or amount of any item of
income, revenue, costs, expenses or similar monetary calculation is required to
be determined or other accounting computation is required to be made for
purposes of this Agreement, this will be done in accordance with appropriate
accounting principles, which shall be consistently applied.     10.11   Each
Party may rely on the other Parties’ compliance with all applicable laws.
Violation of any applicable law by a Party, which allows or permits said Party
to take any action under or pursuant to this Agreement which such Party would
not otherwise have been able to do or take, shall constitute a breach of this
Agreement.     10.12   USA PATRIOT Act. To help the government fight the funding
of terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify, and record information that identifies each
individual/business doing business with Buyer. Accordingly, Buyer will ask the
other Parties for information, including but not limited to, name, address, date
of incorporation or formation, principal place of business, state of
incorporation and other information about Seller, Customer and Agent,
respectively, that will allow Buyer to identify Seller, Customer and Agent,
respectively, and the Parties will furnish that information to Buyer.     10.13
  This is not an exclusive agreement. Nothing in this Agreement is intended to
restrict Buyer from entering into similar agreements with any third party.

 



--------------------------------------------------------------------------------



 



  10.14   Except for a breach of the confidentiality obligations set forth
herein or for damages resulting from intentional acts, no Party will be liable
for indirect, exemplary, punitive, special or consequential damages.     10.15  
No joint venture, partnership, agency, employment relationship or other joint
enterprise is contemplated by this Agreement. No employee or representative of
one of the Parties shall be considered an employee of any of the other Parties.
In making and performing this Agreement, the Parties shall act at all times as
independent contractors, and at no time shall any Party make any commitments or
incur any charges or expenses for or in the name of any other Party.     10.16  
All Parties agree not to refer to any other Party directly or indirectly in any
promotion or advertisement, any metatag, any news release or release to any
general or trade publication or any other media without the prior written
consent of the Party whose information is intended to be used, which consent may
be withheld at that Party’s sole and complete discretion.     10.17   If any
provision of this Agreement is held to be illegal, invalid or unenforceable
under present or future laws effective during the term hereof, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of each such illegal, invalid or unenforceable provision, there shall be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as possible.     10.18   Buyer hereby acknowledges that all of
Seller’s right, title and interest in, to and under this Agreement and the
proceeds of the transactions contemplated hereby shall be deemed after-acquired
property of Seller subject to the security interest granted by Seller to Agent,
on behalf of the secured parties under the Loan and Servicing Agreement.    
10.19   This Agreement has been executed by Wilmington Trust Company not in its
individual capacity but solely in its capacity as Owner Trustee and in no event
shall Wilmington Trust Company in its individual capacity or as Owner Trustee
have any liability for the representations, warranties, covenants, agreements or
other obligations of Seller or any other Person hereunder or other documents
delivered pursuant hereto, as to all of which recourse shall be had solely to
the assets of Seller or such other Person, as applicable.

[Signatures Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

          ELAN FINANCIAL SERVICES, as Buyer
      By:   /s/ Richard T. Cullen         Name:   Richard T. Cullen       
Title:   Senior Vice President        TRM INVENTORY FUNDING TRUST, as Seller    
  By:   Wilmington Trust Company,
not in its individual capacity,
but solely as Owner Trustee
       By:   /s/ Michael G. Oller, Jr.         Name:   Michael G. Oller, Jr.   
    Title:   Assistant Vice President        TRM ATM CORPORATION, as Customer
      By:   /s/ Michael J. Dolan         Name:   Michael J. Dolan       
Title:   Chief Financial Officer        DZ BANK AG, DEUTSCHE ZENTRAL-
GENOSSENSCHAFTSBANK
FRANKFURT AM MAIN, as Agent
      By:   /s/ Christian Haesslein `         Name:   Christian Haesslein       
Title:   Assistant Vice President        By:   /s/ Sandeep Srinath        
Name:   Sandeep Srinath        Title:   Vice President        Acknowledged and
Agreed to
as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity,
but solely as Collateral Agent
      By:   /s/ Toby Robillard         Name:   Toby Robillard        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



         

Exhibit List (1)
Exhibit A — List of ATMs
Exhibit B — Letter of Credit
 

(1)   Pursuant to Regulation S-K Item 601(b)(2), the Company agrees to furnish
supplementally a copy of any omitted schedule or exhibit to the Securities and
Exchange Commission upon request.

 